Citation Nr: 1021482	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  07-15 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), bipolar disorder and manic depression.

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel




INTRODUCTION

The appellant served on active duty from January 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted 
entitlement to service connection for bilateral hearing loss 
[assigning a noncompensable disability rating] and denied 
entitlement to service connection for manic depression and 
bipolar disorder as well as for PTSD.  The appellant 
submitted a Notice of Disagreement with this rating decision 
in June 2006 and timely perfected his appeal in April 2007.

Additional evidence was associated with the appellant's 
claims file following the issuance of the October 2007 
Supplemental Statement of the Case.  In a letter dated in May 
2010, the appellant specifically waived agency of original 
jurisdiction consideration.  See 38 C.F.R. § 20.1304 (2009).

The Board notes that it is aware of the holding in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical 
expertise cannot be expected to precisely delineate the 
diagnosis of his mental illness; he filed a claim for the 
affliction his mental condition, whatever it is.]  Though it 
appears that the appellant did not perfect the issue of 
entitlement to service connection for PTSD, it is clear in 
his subsequent statements that he wished to continue his 
appeal with regard to this issue.  Accordingly, the Board has 
recharacterized the issue above as an acquired psychiatric 
disability, to include bipolar disorder, manic depression and 
PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.





REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claims.

With regard to the appellant's service connection claim, the 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case. 

In support of his claim, the appellant submitted a statement 
dated in August 2006 from his then-treating physician.  
C.W.A., M.D. stated that he had treated the appellant for his 
psychiatric disorders since 2003.  It was Dr. C.W.A.'s 
opinion that it was more likely than not that the appellant's 
bipolar disorder stemmed from his military service, at least 
in part, based on history provided by the appellant and the 
appellant's sister.  See Statement of C.W.A., M.D., August 
17, 2006.  It is clear that Dr. C.W.A. did not have the 
benefit of reviewing the appellant's service treatment 
records in conjunction with his assessment.  Given this 
statement and the appellant's statements that he suffered 
from psychiatric disorders since his time in service, the 
Board finds that a VA mental disorders examination is in 
order.

With regard to the appellant's claim for an initial 
compensable disability rating for hearing loss, the Board is 
aware that the duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of 
the appellant.  See Green v. Derwinski, 1 Vet. App. 121 
(1991).  In addition, where the evidence of record does not 
reflect the current state of the appellant's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).  Review of 
the record reveals that the appellant's last VA audiological 
examination was conducted in December 2005.  The appellant 
has consistently maintained that his bilateral hearing loss 
has increased in severity since that time.  Accordingly, he 
must be afforded a new VA audiological examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC is requested to obtain any 
outstanding VA treatment records for 
the appellant, dated January 2007 to 
the present.  Any response to this 
request should be memorialized in the 
appellant's claims file.

2.  Thereafter, the AMC is requested to 
schedule the appellant for a VA mental 
disorders examination with an 
appropriate expert.  The VA examiner 
should thoroughly review the 
appellant's claims file, to include his 
service treatment records, as well as a 
complete copy of this REMAND.  The VA 
examiner should note this has been 
accomplished in the VA examination 
report.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the VA examiner should be 
accomplished.  The VA examiner is 
requested to review all pertinent 
records associated with the claims file 
and to report complaints and clinical 
findings in detail.

The VA examiner should state whether 
the appellant suffers from any mental 
disorders, to include bipolar disorder, 
manic depression and PTSD.  If the 
appellant suffers from any mental 
disorder, the VA examiner should then 
state whether it is at least as likely 
as not that the appellant's diagnosed 
mental disorder is the result of his 
time in active duty service.  The VA 
examiner is requested to specifically 
address the August 2006 statement of 
C.W.A., M.D. in rendering a conclusion.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  The AMC is requested to also schedule 
the appellant for a VA audiological 
examination to ascertain the severity and 
manifestations of his hearing loss.  The 
VA examiner should thoroughly review the 
appellant's claims file as well as a 
complete copy of this REMAND.  The VA 
examiner should note this has been 
accomplished in the VA examination 
report.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the VA examiner should be 
accomplished.  The VA examiner is 
requested to review all pertinent records 
associated with the claims file and to 
report complaints and clinical findings 
in detail.

The examiner is also requested to offer 
comments and an opinion as to the 
impact of any functional impairment due 
to the appellant's bilateral hearing 
loss upon his ability to engage in 
substantially gainful employment.  An 
assessment of the appellant's 
employment history, educational 
background, and day-to-day functioning 
in relation to his bilateral hearing 
loss should be provided.  In forming 
the opinion, the VA examiner should 
disregard both the age and any 
nonservice-connected disabilities of 
the appellant.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a Supplemental Statement of the 
Case should be provided to the appellant 
and his representative.  After they have 
had an adequate opportunity to respond, 
these issues should be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2009).  
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).


